 

Exhibit 10.49

INFRAREIT PARTNERS, LP
LTIP UNIT AWARD AGREEMENT

 

PURSUANT TO INFRAREIT, INC.

2015 EQUITY INCENTIVE PLAN

 

This Agreement (this “Award Agreement”) is entered into on [INSERT DATE] (the
“Grant Date”) by and between InfraREIT Partners, LP a Delaware limited
partnership (the “Partnership”), and [Insert the Name of Participant] (the
“Participant Interest Holder”).  Capitalized terms used herein and not otherwise
defined in Annex A hereto shall have the meanings set forth in the Third Amended
and Restated Agreement of the Partnership (the “Partnership Agreement,”
effective March 10, 2015, and as such Partnership Agreement may be amended from
time to time pursuant to its terms).  

WHEREAS, the Participant Interest Holder desires to acquire LTIP Units in the
Partnership, each of which shall represent the right to one of the Partnership’s
Common Units, as described in the Partnership Agreement, subject to the terms
and conditions described in this Award Agreement, the InfraREIT, Inc. 2015
Equity Incentive Plan (the “Plan”) and the Partnership Agreement, each as in
effect on the date of this Award Agreement, (collectively, the “Operative
Documents”), and the Partnership desires to issue such LTIP Units to the
Participant Interest Holder and to admit such individual as a holder of a
Partnership Unit in the Partnership, subject to the terms of this Award
Agreement and the Partnership Agreement; and  

WHEREAS, this Award Agreement is being entered into and granted pursuant to the
Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.Grant of LTIP Units.  Subject to the provisions of the Operative Documents,
the Partnership hereby grants and awards to the Participant Interest Holder the
LTIP Units set forth on Annex B hereto.

2.Terms of the LTIP Units.  The specific terms and conditions applicable to the
LTIP Units are set forth in the Operative Documents.  

3.Characterization as Profits Interests.  The LTIP Units granted hereunder are,
as further described in the Partnership Agreement, intended to qualify as
“profits interests” under IRS Revenue Procedures 93-27 and 2001-43.

4.Distributions with respect to LTIP Units.  Distributions with respect to the
LTIP Units granted hereunder shall be made by the Partnership at such times and
in such manner as is set forth in Sections 4.4.C and D of the Partnership
Agreement.  In this regard, (i) subject to clause (ii) below, distributions
pursuant to Sections 4.4.C and D of the Partnership Agreement shall be made as
if the LTIP Units granted hereunder were fully vested on the date of grant, and
(ii) no distributions shall be made pursuant to Sections 4.4.C and D of the
Partnership Agreement in respect of any portion of the LTIP Units granted
hereunder that has been forfeited pursuant this Agreement or the Partnership
Agreement, on or after the date of such forfeiture.

5.Recordkeeping and Notice.  The General Partner shall maintain, or cause to be
maintained, books and records sufficient to establish and calculate all amounts
necessary or advisable in documenting the LTIP Units granted hereunder.  Except
as otherwise required pursuant to the Partnership Agreement or Applicable Law,
neither Participant Interest Holder nor any other Person interested hereunder
shall have any right to inspect, examine or review the books and records that
are maintained by the General Partner or the consulting firm (which consulting
firm may include the Accountants).

6.Vesting and Forfeiture.  The LTIP Units granted hereunder shall vest pursuant
to the schedule set forth in Annex B hereto.  Notwithstanding anything else set
forth herein to the contrary, upon the Participant Interest Holder’s Termination
of Service for any reason, the Partnership shall have the right, at any time, to
cause the Participant Interest Holder to take all required actions under the
Partnership Agreement to elect to redeem the LTIP Units that are or otherwise
become vested pursuant to this Section 6.  

7.Representations and Warranties.  The Participant Interest Holder hereby
represents and warrants to the Partnership, its General Partner (and the
officers thereof) and other Partners as follows and acknowledges that the
Partnership, its General Partner (and the officers thereof) and other Partners
will rely on such representations and warranties:

(a)The Participant Interest Holder is acquiring the LTIP Units for investment
purposes only and does not intend to assign, resell or subdivide the LTIP Units,
other than as permitted under the Partnership Agreement.  

 

--------------------------------------------------------------------------------

 

(b)The Participant Interest Holder has the power and authority to enter into
this Award Agreement and the Partnership Agreement and to accept the LTIP Units
and perform his or her obligations thereunder. 

(c)The execution and delivery of this Award Agreement and the Partnership
Agreement and the performance of the Participant Interest Holder’s obligations
hereunder and thereunder will not conflict with any other agreement or
arrangement to which the Participant Interest Holder is a party, or by which his
or her assets are bound.

(d)The Participant Interest Holder has received and read the Operative Documents
and has had the opportunity to discuss with his or her advisers the terms and
conditions to which the Participant Interest Holder is subject.  The Participant
Interest Holder and his or her advisers have been given the opportunity to ask
questions of, and receive answers from, the General Partner and representatives
of the Partnership concerning the Partnership and the LTIP Units.

8.Recoupment Acknowledgment.  The Participant Interest Holder acknowledges that
the recoupment and clawback provisions in Section 3.3 of the Plan shall apply
with respect to the grant of LTIP Units hereunder.  

9.Execution of Partnership Agreement.  The Participant Interest Holder, as a
condition to receipt of the LTIP Units and to the effectiveness of this Award
Agreement, has contemporaneously executed the Partnership Agreement.

10.Tax Withholding; Returns and Extensions.

(a)Withholding.  The Partnership intends, and will use its reasonable efforts,
to classify the Participant Interest Holder as a “partner” for applicable tax
purposes in respect of his or her LTIP Units.  In the event the Participant
Interest Holder becomes subject to tax withholding on the LTIP Units, (i) the
Participant Interest Holder agrees to make appropriate arrangements with the
Partnership for satisfaction of any applicable federal, state or local income
tax, payroll taxes, withholding requirements or like requirements, or other
settlement in respect of, the LTIP Units, and (ii) the Partnership shall be
authorized to take such action as it shall determine (including, without
limitation, withholding or causing to be withheld amounts from any distributions
by the Partnership, or any compensation or other amount owing from any member of
the Partnership Group to the Participant Interest Holder) to satisfy all
obligations for the payment of such taxes.  If and to the extent that the
Partnership shall be required to withhold or pay any taxes with respect to
amounts allocated or distributed to the Participant Interest Holder, the
Participant Interest Holder shall be deemed for all purposes of this Award
Agreement and the Partnership Agreement to have received a distribution from the
Partnership at the time that such withholding or other tax is required to be
paid and any such deemed distribution shall be credited/offset against and,
thus, shall reduce, amounts otherwise subsequently distributable to the
Participant Interest Holder pursuant to the Partnership Agreement or this Award
Agreement.  If any amount of any such withholding taxes paid by the Partnership
with respect to the Participant Interest Holder exceeds the amounts then
distributable to the Participant Interest Holder by the Partnership, such excess
shall be paid by the Participant Interest Holder to the Partnership as soon as
practicable upon demand of the Partnership and subject to Applicable Law, and
any amounts not so paid within thirty (30) days of such demand, shall bear
interest at a rate of 18% per annum (or, if less, the maximum rate permissible
under Applicable Law), compounded monthly, until repaid (and any such unpaid
interest may, at the Partnership’s election, be offset as provided in the
immediately preceding sentence).    

(b)Tax Returns and Extensions.  The Participant Interest Holder understands that
the Partnership may often be unable to provide a final Schedule K-1 for any
given year until after April 15 of the following year and that the Schedule K-1
may significantly complicate the preparation of her tax return.  Accordingly,
the Participant Interest Holder may be required to obtain an extension of the
filing date for her income tax returns.  Such Schedule K-1 may include long-term
capital gain, short-term capital gain, dividends, ordinary income and/or other
types of income, deduction and credit.  The Partnership shall use reasonable
efforts to provide the Participant Interest Holder with such information as it
has available to enable the Participant Interest Holder to timely pay an
estimate of her applicable tax liabilities on or before the date such tax is due
(without late payment penalty or interest on such amount).

11.Miscellaneous.

(a)Governing Law.  Notwithstanding the place where this Award Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be governed by, construed under and
interpreted in accordance with the laws of the State of Delaware, without regard
to its conflicts of laws rules.

(b)Forum Selection; Waiver OF Objection to Venue.  THE PARTIES agree that they
will submit to the jurisdiction of any federal or state court in the County of
dALLAS, State of TEXAS having subject matter jurisdiction over any action, suit
or proceeding arisinG out of, connected with, related to, or incidental to the
relationship between them in connection with THE OPERATIVE DOCUMENTS, and
irrevocably waive any

 

--------------------------------------------------------------------------------

 

objection THAT they MAY now or hereafter have to the laying of jurisdiction or
venue in such courts and waive any claim that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient or
improper forum.  The PARTIES agree that any action, SUIT or proceeding arising
out of, connected with, related to, or incidental to the relationship between
them in connection with THE OPERATIVE DOCUMENTS shall be instituted in the
United States District Court for the Northern District of TEXAS - Dallas
division, SO LONG AS SUCH COURT HAS SUBJECT MATTER JURISDICTION.  If subject
matter jurisdiction does not lie in federal court, then any such action, SUIT or
proceeding SHALL instead be instituted in any texas state district court located
in the County of dALLAS, State of TEXAS.  If subject matter jurisdiction does
not lie in either federal court or STATE COURT, then any such action, SUIT or
proceeding Shall instead be instituted in any other court having subject matter
jurisdiction and located in the County of DALLAS, State of TEXAS. 

(c)Waiver of jury trial.  to the extent permitted by applicable law, each party
waives any right to have a jury participate in resolving any dispute whether
sounding in contract, tort, or otherwise, between the parties hereto arising out
of, connected with, related to, or incidental to the relationship between them
in connection with THE OPERATIVE DOCUMENTS.  instead, any such dispute SHALL BE
resolved in court in a bench trial without a jury.

(d)Headings.  The captions and titles preceding the text of each section hereof
shall be disregarded in the construction of this Award Agreement.

(e)Severability.  To the extent any portion of this Award Agreement or any
portion of any provision of this Award Agreement is held to be invalid, void or
unenforceable by a court of competent jurisdiction, such court shall substitute
a valid, enforceable provision that preserves, to the maximum lawful extent, the
terms and intent of this Award Agreement.

(f)No Right to Continued Service.  Nothing in this Award Agreement shall confer
upon the Participant Interest Holder any right to continue in the service (or
other employment) in respect of the Partnership or any Affiliate thereof or
shall interfere with or restrict in any way the rights that any member of the
Partnership Group may have, which are hereby expressly reserved, to remove,
terminate or discharge the Participant Interest Holder as a service provider (or
as an employee) at any time for any reason whatsoever, with or without Cause.

(g)Successors.  The terms of this Award Agreement shall be binding upon and
inure to the benefit of the Partnership, its successors and permitted assigns,
and of the Participant Interest Holder and the executors, personal
representatives, administrators, heirs and permitted assigns of the Participant
Interest Holder; provided, however, that the Participant Interest Holder’s
ability to sell, assign, pledge, or otherwise transfer his or her rights under
this Award Agreement or the Partnership Agreement shall be limited as provided
in Article XI of the Partnership Agreement.

(h)Spousal Rights and Conditions.  No grant of LTIP Units shall be effective, if
the Participant Interest Holder is legally married as of the Grant Date, until
his or her spouse has validly executed the Spousal Consent portion of this Award
Agreement set forth in Annex C hereto.  If the Participant Interest Holder is or
shall become domiciled in a community property state or a state that has adopted
the Uniform Marital Property Act or equivalent or if the Participant Interest
Holder is or shall be domiciled in a state that grants to a spouse any other
marital rights in the Participant Interest Holder’s assets (including, without
limitation, dower rights or a right to elect against the Participant Interest
Holder’s will or to claim a forced share of the Participant Interest Holder’s
estate), this Award Agreement shall also inure to the benefit of, and shall also
be binding upon, such spouse and spouse’s heirs, devisees, legatees, executors,
administrators, successors, and legal representatives to the extent of such
spouse’s interest in the LTIP Units or any other right or interest of the
Participant Interest Holder.  The Participant Interest Holder hereby agrees and
covenants that, if he or she legally marries any Person after the Grant Date,
the Participant Interest Holder shall deliver to the General Partner as soon as
practicable thereafter a Spousal Consent (in the form of the Spousal Consent
portion of this Award Agreement set forth in Annex C) executed by such Person.

(i)Waiver.  No breach by a party of any provision of this Award Agreement shall
be waived or discharged except with the express written consent of the other
party.  A waiver of any term or provision of, or consent granted under, this
Award Agreement shall be effective only if given in writing and signed by the
waiving or consenting party and then only in the instance and for the purpose
for which it is given.  No failure or delay on the part of any party in
exercising any right, power or privilege under this Award Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  Notwithstanding anything
to the contrary in this Award Agreement, no party shall be deemed to waive any
rights that such person is not permitted to waive as a matter of law.

 

--------------------------------------------------------------------------------

 

(j)Interpretations of Award Agreement.  Notwithstanding any provision in this
Award Agreement or the Partnership Agreement to the contrary, the General
Partner may correct any defect or supply any omission or interpretation, or
reconcile any inconsistency, in or with respect to this Award Agreement and,
when applicable, the Partnership Agreement in the manner and to the extent the
General Partner shall deem expedient to carry the purpose of this Award
Agreement into effect, and the General Partner shall be the sole and final judge
of such expediency.  The determination of the General Partner on the matters
referred to in this Section 11(j) shall be final and conclusive on the
Participant Interest Holder and other Persons interested hereunder and shall not
be subject to challenge by the Participant Interest Holder or other Person. 

(k)Exoneration for Good Faith Determinations.  Neither the General Partner, its
delegate nor any Affiliate of the General Partner shall be liable, with respect
to this Award Agreement or the Partnership Agreement, as applicable, for any
determination or act whether of commission or omission made or taken in good
faith by the General Partner, or any officer, agent or employee of the General
Partner or any of its Affiliates.

(l)Entire Agreement.  The Operative Documents contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.  In the event of any conflict between the terms
of this Award Agreement and the Partnership Agreement, the Partnership Agreement
will control.  In the event of any conflict between this Award Agreement and the
Plan, this Award Agreement will control.

(m)Amendment.  The General Partner may, from time to time, amend or modify, in
whole or in part, any or all of the provisions of this Award Agreement;
provided, however, that no amendment or modification shall adversely affect any
right or benefit of the Participant Interest Holder without his or her prior
written consent; provided, further, that an amendment or modification shall not
be deemed to adversely affect any right or benefit of the Participant Interest
Holder if such amendment or modification provides for the Participant Interest
Holder to receive a substituted award or amount with substantially similar
economic value as the LTIP Units granted hereunder has (as of such time)
pursuant to the terms hereof.  In addition, no amendment or modification to this
Award Agreement shall be effective unless such amendment or modification is
approved by the General Partner.  

(n)Counterparts.  This Award Agreement may be executed in counterparts, each of
which shall be an original hereof and all of which shall constitute one and the
same instrument.

(o)No Third Party Beneficiaries.  Except as explicitly provided in this Section
11(o), there shall be no third party beneficiaries of this Award Agreement.  The
parties acknowledge and agree that the Affiliates of the Partnership are not
parties to this Award Agreement, but are intended as third party beneficiaries
of Sections 11(a - c) and (f).  The members of the Partnership Group shall be
permitted to enforce their rights as such thereunder.

(p)Notices.  All notices, offers or other communications required or permitted
to be given pursuant to this Agreement shall be in writing and may be personally
served, sent via facsimile or sent by United States mail or by commercial
courier and shall be deemed to have been given when received at the address for
the receiving party set forth in the Partnership’s records.  For purposes of
this Section 11(p), the addresses of the parties hereto shall be as set forth
below their name on a signature page hereof.  The address of any party hereto
may be changed by a notice in writing given in accordance with the provisions of
this Section 11(p).

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Award Agreement has been duly executed on the date
first written above.

 

iNFRAREIT PARTNERS, LP

By:

 

Name:

 

Title:

 

 

Address:

 

 

President and Chief Executive Officer

 

Hunt Utility Services, LLC

 

1807 Ross Avenue, 4th Floor

 

Dallas, TX 75201

 

Facsimile:  972-855-6701

 

With a copy to:

 

General Counsel

 

Hunt Utility Services, LLC

 

1807 Ross Avenue, 4th Floor

 

Dallas, TX 75201

 

Facsimile:  972-855-6701

 

 

PARTICIPANT INTEREST HOLDER

 

Name:

 

Address:

 

 

 

 

[Signature Page to LTIP Unit Award Agreement]

--------------------------------------------------------------------------------

ANNEX A

 

For purposes of this Award Agreement:

 

“Award Agreement” shall have the meaning ascribed thereto in the introductory
paragraph of this Award Agreement.

 

“Change in Control” shall have the meaning ascribed thereto in the Plan.

 

“Grant Date” shall have the meaning ascribed thereto in the introductory
paragraph of this Award Agreement.

 

“Operative Documents” shall have the meaning ascribed thereto in the recitals of
this Award Agreement.

 

“Participant Interest Holder” shall have the meaning ascribed thereto in the
introductory paragraph of this Award Agreement.

 

“Partnership” shall have the meaning ascribed thereto in the introductory
paragraph of this Award Agreement.

 

“Partnership Agreement” shall have the meaning ascribed thereto in the
introductory paragraph of this Award Agreement.

 

“Partnership Group” means the Partnership or any Affiliate thereof.  For the
avoidance of doubt, the Participant Interest Holder shall not be deemed to be
part of the Partnership Group.

 

“Person” means any individual, government or any agency or political subdivision
thereof or any Entity.

 

“Plan” shall have the meaning ascribed thereto in the recitals of this Award
Agreement.

 

“Proceeding” means any lawsuit or arbitration, in any forum whatsoever.

 

“Spousal Consent” means the consent provided by the Participant Interest
Holder’s spouse with respect to the LTIP Units granted hereunder pursuant to the
form attached hereto in Annex C.  

 

“Termination of Service” means the termination of the Participant Interest
Holder’s status as a director of InfraREIT Inc. for any reason.  Notwithstanding
the foregoing, an event shall constitute a Termination of Service only to the
extent it constitutes a “separation from service” under section 409A(a)(2)(A)(i)
of the Code pursuant to the guidance issued thereunder.

 

 

 

Annex A-1

--------------------------------------------------------------------------------

 

ANNEX B

 

 

Grant and Terms of the LTIP Units

 

Number of LTIP
Units Granted

●   The number of shares issued shall be determined by dividing $80,000 by the
volume-weighted price of Company shares on the New York Stock Exchange during
the fifteen (15) consecutive trading days prior to January 1.  

Vesting

●   The LTIP Units granted hereunder will be 100% vested on the one year
anniversary of the Grant Date, and except as otherwise provided herein, in the
event you incur a Termination of Service prior to such anniversary date, the
LTIP Units granted hereunder will be forfeited (unless such Termination of
Service occurs in connection with a Change in Control in which the LTIP Units
vesting is accelerated consistent with the terms below, with any such
determination to be made by the “administrator” of the Plan).

●   Notwithstanding the above vesting schedule, the LTIP Units granted hereunder
will become 100% vested upon your Termination of Service due to your death or
“Disability” within the meaning of the Plan (with any such determinations of
“Disability” made by the “administrator” of such Plan).

●   The provisions in Section 18 of the Plan regarding vesting upon a Change in
Control of InfraREIT Inc. shall also apply to the LTIP Units granted hereunder,
except that, upon the consummation of a Change in Control, the LTIP Units
granted hereunder, unless previously forfeited, will become 100% vested in all
circumstances.

 

 

 

 

Annex B -1

--------------------------------------------------------------------------------

ANNEX C

 

PARTICIPANT INTEREST

AWARD AGREEMENT

of ____________, 201__

by and between

InfraREIT Partners, LP

and

[Insert the Name of Participant]

 

 

SPOUSAL CONSENT

 

The undersigned spouse (“Spouse”) of the Participant Interest Holder
(“Participant”) who is a party to that certain Award Agreement described above
(the “Agreement”), hereby acknowledges that the undersigned Spouse has read the
Agreement in its entirety and that the undersigned Spouse is fully aware of and
clearly understands that Participant has agreed to the terms and conditions of
the Second Amended and Restated Agreement of InfraREIT Partners, LP, effective
as of the time described in the Agreement (“Partnership Agreement”).  The
undersigned Spouse desires to bind his or her community or other marital
property interest (if any) in any and all benefits or interests conferred by the
Agreement.

 

In consideration of these premises, the undersigned Spouse of Participant hereby
expressly consents that Participant may execute the same and hereby expressly
joins in, agrees to, accepts, and consents to all of the terms and conditions of
the Agreement.  The undersigned Spouse hereby agrees to be bound by all of the
terms and conditions of the Agreement that are or may be applicable to the
undersigned Spouse or to awards of Participant in which the undersigned Spouse
has or may have a community or other marital property interest, and to execute
and deliver all other additional agreements, instruments, and documents and to
perform such additional acts as may be necessary or appropriate to effectuate,
comply with, or fulfill the terms, provisions, and purposes of the Agreement and
the transactions contemplated thereby.  Any amendments to the Agreement or
Partnership Agreement that are consented to by the Participant shall be binding
upon the undersigned Spouse.

 

The undersigned Spouse hereby acknowledges and agrees that the termination of
the marital relationship of Participant and the undersigned Spouse for any
reason shall not have the effect of removing any award of LTIP Units otherwise
subject to the Agreement and the Partnership Agreement from the coverage thereof
and that the covenants made in the Agreement (INCLUDING, WITHOUT LIMITATION,
THIS SPOUSAL CONSENT) shall be, and hereby are, accepted as binding on Spouse
individually and upon all persons ever to claim under Spouse.  Nothing in the
Agreement, the Partnership Agreement or this SPOUSAL CONSENT shall be construed
to create in Spouse any rights or interests to which Spouse would not otherwise
be entitled at law or in equity, nor is this SPOUSAL CONSENT intended to deprive
Spouse of any rights that he or she may have under applicable marital property
laws; however, no party to this Agreement shall be obliged to deal with Spouse
directly and any such right of Spouse may be exercised only by or through
Participant, and Spouse agrees that the Partnership and/or General Partner
is/are entitled without restriction to deal with Participant for all purposes of
the Agreement and Partnership Agreement and has/have no obligation whatsoever to
Spouse.

 

IN WITNESS WHEREOF, the undersigned Spouse has duly executed this SPOUSAL
CONSENT to the Agreement willingly and not under influence or duress on the
_____ day of ______________, 20___, to be effective as of the date first above
written.

 

 

Spouse of Participant

 

 

Annex C-1